DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Previously applied reference Lang et al. (US Pub. No. 2016/0102702) and references such as Sakata (US Patent No. 8,690,366), Herger (US Patent No. 8,209,816) Branham (US Patent No. 8,152,124), and Lang et al. (US Patent No. 6,283,863) each disclose mirror hinges having base plates engaging with springs and sloped surfaces of another base member. However, no reference has been found in that teaches a second base plate engaged with a spring on one side and first base plate on the opposing side such that the first base plate forces a flexible wall of the second plate outwards against a bearing part. None of the references cited above use the interaction of a groove and ridge to expand their tapered conical surfaces and modifying them to have this feature would provide no improvement to their function, nor would it be obvious to one having ordinary skill in the art. As such, the claims have been found allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
\Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631